MEMORANDUM **
Julio Lima Marroquin, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) denial of his applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review adverse credibility findings for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding based on inconsistencies between petitioner’s mother’s application and her testimony as well as inconsistencies within his mother’s testi*968mony with regard to the content of the threatening notes, and the failure to provide easily available corroborating evidence. See id. at 1043-45; see also Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.2000) (stating that if the IJ has a reason to question the alien’s credibility, and the alien fails to produce easily available corroborating evidence, then the adverse credibility finding will withstand appellate review).
Because petitioner failed to demonstrate that he is eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
The voluntary departure period is stayed pursuant to Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.